United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1832
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Michael C. Hughes,                      *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: January 4, 2002
                              Filed: January 8, 2002
                                   ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Michael C. Hughes pleaded guilty to attempted possession of cocaine with
intent to distribute, in violation of 21 U.S.C. § 846 (1994), and the District Court1
sentenced him to fifty-one months' imprisonment and three years' supervised release.
On appeal, Hughes argues that the Court failed to make factual findings at sentencing
concerning his criminal history, and that it was required to do so given his objection
to the presentence report (PSR).


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       After carefully reviewing the record, we cannot agree with Hughes that he
objected to the PSR at sentencing. In fact, after the Court rejected a recommended
victim-related enhancement, Hughes’s counsel expressly informed the Court that
Hughes had no other objection to the PSR. The Court therefore committed no error
in adopting the rest of the PSR’s factual findings. See Fed. R. Crim. P. 32(b)(6)(D)
(stating that District Court may accept unobjected-to portions of PSR).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-